Citation Nr: 9910797	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  94-16 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
lumbar strain with arthritis, L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from June 1976 to June 1980.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1993 rating decision of the Department of 
Veterans Affairs (VA) Denver Regional Office (RO).  The 
procedural posture of the claim is as set forth in the 
Board's prior remands in August 1996 and April 1998.  During 
the pendency of the appeal, the appellant relocated to an 
area within the jurisdiction of the Albuquerque RO.  


REMAND

In the April 1998 remand, the Board requested the RO to 
undertake additional development of the record; specifically, 
the RO was to ask the appellant to furnish the name, address 
and approximate dates of treatment of a private physician in 
Denver from whom he said he received treatment for his low 
back disability.  

The record shows that, in May 1998, the RO wrote the 
appellant at an address in Albuquerque seeking that 
information.  The letter was returned to the RO undelivered; 
the word "moved" was written by hand on the envelope and a 
postal service stamp indicated the forwarding order had 
expired and an alternative address was unknown.  In June 
1998, the RO apparently had information of another address 
for the appellant, this one in Colorado, as it appears on a 
computer-generated printout entitled "Pending Issue File 
Claim Status."  Nevertheless, the undelivered, May 1998 
letter was inexplicably remailed to the appellant in June 
1998 to the Albuquerque address; the record does not indicate 
whether that letter was returned as undeliverable.  

The appellant's representative argues, rather persuasively, 
that the appellant may not have received the June 1998 
letter.  He points out that a January 1999 letter from the RO 
to the appellant, informing him only of the status of the 
claim, was mailed to the Colorado address and was not 
returned as undeliverable.  The discrepancy between the 
addresses listed on the June 1998 and January 1999 letters, 
the representative asserts, generates uncertainty as to 
whether the appellant received adequate notice of the need to 
submit additional evidence relevant to the issue remaining in 
appellate status.  

While the record as it currently stands is less than clear on 
this issue, the Board agrees that the uncertainty here 
frustrates further appellate review.  VA has a duty to assist 
an appellant in claims involving increased evaluations.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(increased-rating contention renders claim well grounded and 
triggers duty to assist).  Moreover, directives contained in 
a Board remand give rise to an obligation throughout VA to 
complete those directives to the maximum extent possible.  
See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Cf. 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (duty to 
assist is not a one-way street, and appellant cannot wait 
passively for assistance).  

At the time the June 1998 letter was sent to the Albuquerque 
address, the RO appears to have had notice of another address 
for the appellant in Colorado.  Although there is a 
presumption of administrative regularity in delivery of the 
mail, which may work in favor of acceptance of notification 
via the June 1998 letter, the undelivered and returned May 
1998 letter (with the handwritten word "moved" on the 
envelope) clearly indicates that the appellant was no longer 
residing at the Albuquerque address.  Thus, the Board cannot 
conclude that the appellant received the June 1998 letter 
requesting information directed by the prior Board remand.  
In light of these facts, the RO, using the most current 
address available, should again inform the appellant of the 
need for this additional evidence.  

The case is REMANDED for the following development:

1.  Using the appellant's last known 
address, the RO should request that he 
supply the name and address of the 
private physician in Denver referred to 
in the April 1997 VA orthopedic 
examination report, and the approximate 
dates of any such treatment.  After 
securing any necessary releases, the RO 
should obtain copies of complete clinical 
records of such treatment (not already of 
record) and associate them with the 
claims file.  

2.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall, 11 Vet. App. at 270-71.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record, 
documenting specific consideration of 38 C.F.R. 
§ 3.321(b)(1).  If the benefit sought on appeal, for which a 
notice of disagreement has been filed, remains denied, the 
appellant and his representative should be furnished a 
supplemental statement of the case and given the opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims (known as the U.S. Court of Veterans Appeals prior to 
March 1, 1999).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


